DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments and Claims
2.	Applicant’s submission filed 07/26/2021 has been entered. Claims 1-3, 5-6 and 8-22 are pending. Claims 4 and 7 have been canceled. 

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the amendments to the claims and the objections and rejections under 112(b) have been withdrawn as they have been overcome. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 15-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Dependent claim 17 is similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since it depends directly or indirectly on rejected claim 15 and therefore, contain the same deficiencies.  

Regarding claim 16, the limitation “at least five weeks” is an open range which renders the claim indefinite. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the upper limit of the range for the number of weeks, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Dependent claim 18 is similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since it depends directly or indirectly on rejected claim 16 and therefore, contain the same deficiencies.  

Regarding claim 20, the limitation “less than about 0.01 µm” renders the claim indefinite as it is unclear the upper limit of the thickness of the coating. The term “about” implies an upper limit near 0.01 µm, including an amount greater than 0.01 µm. In this 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 1-2, 9-11, 13-18 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valentine (WO 91/04004) in view of Tachikawa (JP 2001-046361) with citations to Valentine and Tachikawa directed to the foreign references/translated versions provided by Applicant on 12/30/2019.
Regarding claim 1, Valentine discloses a red blood cell storage container comprising: a container body for storing red blood cells, wherein the container body is made of a plasticizer-free resin composition (Valentine p. 3 lines 2-6) comprising one or more of: polyolefin polymer, polyamide polymer, polyurethane polymer, polystyrene polymer, polybutadiene polymer, polyester polymer, fluoropolymer, polycarbonate polymer, polyacrylic polymer, and/or polysulfone polymer (Valentine p. 7 lines 21-30). 
Valentine is silent to a coating part.
Tachikawa discloses a red blood cell storage (blood specimen collection container) container in the same field of endeavor (Tachikawa abstract lines 6-10) with a coating part (film to form the inner wall surface), formed on an inner surface of the 
It would have been obvious to one of ordinary skill in the art at the time of invention to have included a coating of diamond-like carbon on the inner surface of the container body of Valentine, as taught by Tachikawa, to prevent the adsorption and diffusion of the material in a container into the container and to prevent the container material from coming into contact with the contents of the container. 
While Valentine/Tachikawa does not specify wherein the coating part made of diamond-like carbon improves a red blood cell storability of the red blood cell storage container, this limitation is an inherent property of the container with the diamond-like carbon coating as taught by Valentine/Tachikawa and it has been held "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Regarding claims 2 and 21-22, Valentine further discloses wherein, when storing red blood cells, the container body further comprises: a red blood cell preservative of a mixed solution, as Valentine teaches preservatives such as mannitol, dextrose (glucose), adenine, saline (Valentine p. 17 lines 8-27). 


However, through routine optimization, it would have been obvious to one of ordinary skill in the art at the time of invention to add about 40 mL to about 60 mL of red blood cell preservative per 100 mL of red blood cells, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art at the time of invention to determine an operable amount of ADSOL because amounts of saline, adenine, glucose and mannitol added to a blood sample is an art-recognized, result effective variable known to affect the hemolysis of the red blood cells, which would have been optimized in the art to provide minimal hemolysis. 

Regarding claim 10, Valentine teaches a starting volume of 450 mL of blood and a preservative mixture (ADSOL, a mixture of adenine/dextrose/mannitol/saline) of 100 mL is added (Valentine p. 20 line 27 – p. 21 line 11). This concentration is equivalent to about 22.2 mL preservative per 100 mL collected blood, which falls within the claimed range of about 20 mL to about 30 mL per 100 mL of collected blood. 


It would have been obvious to one of ordinary skill in the art at the time of invention to have chosen about 75 ppm to about 300 ppm of the anti-hemolytic agent, to increase the blood stability, and since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Valentine and Tachikawa, as applied above in claim 1. As stated above, Valentine and Tachikawa teach the coating part formed on the inner surface of the container body but does not specify chemical vapor deposition.
However, the limitation of the instant claim is a product by process limitation. The manner in which the product is formed (via chemical vapor deposition) is a product by process limitation which does not further limit the claimed product. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.

Regarding claim 14, all of the elements of the current invention have been substantially disclosed by Valentine and Tachikawa, as applied above in claim 1.
While Valentine/Tachikawa does not specify wherein the coating part prevents hemolyzation of the red blood cells by preventing hemadsorption of the red blood cells stored within the container body, this limitation is an inherent property of the container with the diamond-like carbon coating as taught by Valentine/Tachikawa and it has been held "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 



Regarding claims 17 and 18, all of the elements of the current invention have been substantially disclosed by Valentine and Tachikawa, as applied above in claim 1.
While Valentine/Tachikawa does not specify wherein a hemolysis rate of the red blood cells is less than or equal to about 30 mg/mL at two weeks of storage (claim 17) and less than or equal to about 100 mg/mL at five weeks of storage (claim 18), these limitations recite functional limitations. As Valentine/Tachikawa teach all of the structural elements of the claims, the functional limitations are intrinsic results of the apparatus and it has been held "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

11.	Claims 3, 5-6, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valentine in view of Tachikawa and further in view of Estep (US 4432750).
Regarding claims 3, 5 and 6, all of the elements of the current invention have been substantially disclosed by Valentine and Tachikawa, as applied above in claim 2. Valentine further discloses wherein, when storing red blood cells, the container body 
Estep, however, teaches a solution for preserving red blood cells (Estep Col 2 lines 57-60) in the same field of endeavor and that is pertinent to the problem of supporting cell viability, with a surfactant and wherein a hydrophilic moiety of a molecular structure of the surfactant comprises polyoxyethylene sorbitan (Estep Col 4 lines 27-48), since Estep teaches including polyoxyethylene sorbitan, the preferred surfactant of the present application (see present specification ¶ 0031, also claim 5), to stabilize the emulsion (as motivated by Estep Col 4 lines 29-32). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include a surfactant such as polyoxyethylene sorbitan to the container of Valentine/Tachikawa, as taught by Estep, to stabilize the emulsion. 

Regarding claim 12, all of the elements of the current invention have been substantially disclosed by Valentine, Tachikawa and Estep, as applied above in claim 3, except for a concentration of the surfactant comprises about 75 ppm to about 300 ppm.  
Estep further teaches an example solution (Example II) of 440 mg of Tween, a polyoxyethylene sorbitan surfactant (Estep Col 4 lines 41-46), in an equal amount of cholesterol and 10 mL of buffer that was diluted to various concentrations and added to 
It would have been obvious to one of ordinary skill in the art at the time of invention to have chosen about 75 ppm to about 380 ppm of the surfactant, overlapping the claimed range of 300 – 900 ppm, to exhibit the lowest hemoglobin, and since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 19, all of the elements of the current invention have been substantially disclosed by Valentine, Tachikawa and Estep, as applied above in claim 3.
While Valentine/Tachikawa/Estep does not specify wherein the anti-hemolytic agent prevents an impairment of an erythrocyte membrane via an anti-oxidation effect and an affinity for a lipid of the erythrocyte membrane, this limitation is an inherent property of the apparatus as taught by Valentine/Tachikawa/Estep and it has been held "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

12.	Claims 8 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valentine in view of Tachikawa in further view of Mori (US 7166336 B1).
Regarding claims 8 and 20, all of the elements of the current invention have been substantially disclosed by Valentine and Tachikawa, as applied above in claim 1. Valentine further teaches the plastic container to have a thickness between 2 and 60 mils, or 0.05 – 1.5 mm (Valentine p. 4 line 31 – p. 5 line 2) or preferably 5 mils, or 0.13 mm (Valentine p. 5 line 12). The combination as stated above is still silent to wherein a total thickness of the container body and of the coating part is about 0.05 mm to about 1.0 mm (claim 8) and wherein a thickness of the coating part is about 0.005 µm to less than about 0.01 µm (claim 20). 
Mori, however, teaches a diamond like carbon film coated on the inner surface of a plastic bottle pertinent to the problem of creating a good oxygen gas barrier (Mori Col 2 lines 15-21) wherein the thickness of the film/coating is within the range of 50 – 400 Å (Mori Col 4 lines 42-44), equivalent to 0.005 – 0.04 µm to reduce the oxygen transmission rate through the DLC film (as motivated by Mori Col 4 lines 46-51). One of ordinary skill in the art would understand a total thickness of the container body and coating part of the Valentine/Tachikawa/Mori combination would fall within the claimed range of about 0.05 mm to about 1.0 mm, since for example, 0.13 mm from the plastic container as taught by Valentine plus 0.005-0.04 µm from the coating as taught by Tachikawa/Mori.
It would have been obvious to one of ordinary skill in the art at the time of invention to have chosen the coating thickness of Valentine/Tachikawa/Mori about prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
13.	Applicant’s arguments, see Remarks, filed 07/26/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102(a) over Tachikawa, claims 2-6 under 35 USC § over Tachikawa and Fischer and claim 7 further in view of Hess, have been fully considered and are persuasive, as they refer to the new limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Valentine, with teachings from Tachikawa, Estep and Mori to cure the deficiencies.
Regarding Applicant’s arguments that the amendments to claim 1, particularly to add the limitation “wherein the container body is made of a plasticizer-free resin composition” overcomes the prior art rejection in view of Tachikawa, Examiner agrees. A new grounds of rejection has been made over Valentine in view of Tachikawa. Similarly, new grounds of rejection has been made to the dependent claims 2-3, 5-6 and 8-22. 

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hama (US 2004/0050744 A1) teaches a diamond-like coating on the inner surface of a plastic container with a thickness of 100 – 400 Å, pertinent to the problem of ensuring a low adsorptivity of the components within the container.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781